The writer is not satisfied that the opinion of Chief Justice CONNER is correct, or is he sure that it is not correct. He has not had time to go over it carefully. Therefore the writer does not feel justified in agreeing with said opinion, or in dissenting therefrom. Owing to other pressing duties, he will not have an opportunity within the next few weeks to carefully consider this case. He therefore recuses himself from sitting in this case. If later, upon further investigation, he concludes he cannot agree with this opinion, he will briefly note the grounds of dissent.